Exhibit 10.1


AMENDED AND RESTATED
INDEPENDENT CONTRACTOR SERVICES AGREEMENT


This Amended and Restated Independent Contractor Services Agreement (the
“Agreement”) is entered into as of February 1, 2016 (the “Effective Date”)
between ImmunoCellular Therapeutics, Ltd. (“Company”) and John Yu (“Contractor”)
(each, a “Party”).
WHEREAS, Company and Contractor entered into that certain Independent Contractor
Services Agreement, dated October 1, 2015 (“Independent Contractor Services
Agreement”);
WHEREAS, the term of the Independent Contractor Services Agreement was initially
set to terminate no later than December 31, 2015 (the “Initial Termination
Date”);
WHEREAS, Company and Contractor have continued to act, perform and operate under
the terms of the Independent Contractor Services Agreement since the Initial
Termination Date, and neither Party has to date terminated the Independent
Contractor Services Agreement or its term;
WHEREAS, Company and Contractor hereby mutually agree in writing to amend and
restate the Independent Contractor Services Agreement as set forth herein;
NOW, THEREFORE, in consideration of the foregoing recitals and the respective
undertakings of Company and Consultant, Company and Consultant agree as follows:
1.    DEFINITIONS. As used in this Agreement:
1.1    “Confidential Information” means any and all information related to the
Company’s business (including trade secrets, technical information, business
forecasts and strategies, marketing plans, supplier lists, personnel
information, financial data, and proprietary information of third parties
provided to Company in confidence).
1.2    “Intellectual Property” means all concepts, Confidential Information,
data, databases, designs, diagrams, documentation, drawings, flow charts, ideas
and inventions (whether or not patentable or reduced to practice), know-how,
materials, marketing and development plans, marks, methods, models, procedures,
processes, protocols, schematics, devices, software code, specifications,
techniques, tools, user interfaces, web sites, works of authorship, and other
forms of technology.
1.3    “Intellectual Property Rights” means all past, present, and future rights
of the following types, which may exist or be created under the laws of any
jurisdiction in the world: (a) rights associated with works of authorship; (b)
trademark and trade name rights and similar rights; (c) trade secret rights; (d)
patent and industrial property rights; (e) other proprietary rights in
Intellectual Property of every kind and nature; and (f) rights in or relating to
registrations, renewals, extensions, combinations, divisions, and reissues of,
and applications for, any of the rights referred to in clauses (a) through (e)
of this sentence.
1.4    “Services” means the services to be performed or actually performed by
Contractor under this Agreement.
1.5    “Work Product” means (a) all Intellectual Property, in any stage of
development, that Contractor conceives, creates, develops, or reduces to
practice in connection with performing the Services, and (b) all tangible
embodiments (including models, presentations, prototypes, reports, samples, and
summaries) of each item of such Intellectual Property.
2.    ENGAGEMENT
2.1    Services. Contractor will perform the Services set forth in Exhibit A in
accordance with the terms of this Agreement, reporting to Andrew Gengos.
Contractor will have exclusive control over the manner and means of performing
the Services, and will use Contractor’s expertise and creative talents in
performing the Services. Contractor may perform the Services at a location of
his choosing. Contractor will provide, at Contractor’s own expense, all
equipment, tools, and other materials necessary to complete the Services;
however, to the extent necessary to facilitate performance of the Services and
for no other purpose, Company may, in its discretion, make its equipment
available to Contractor at Contractor’s request. Insofar as Contractor uses
Company’s equipment or facilities, Contractor will be solely responsible for any
injury or death suffered by Contractor and any damage to any property arising
from such use.
2.2    Monitoring. Contractor will cooperate with any requests by Company to
monitor the Services in order to verify that such Services are being performed
in accordance with this Agreement and in a timely and satisfactory manner, and
shall prepare monthly status reports for Company in a form determined by the
Company. Contractor will use Contractor’s best efforts to facilitate any such
monitoring, including providing access to Contractor’s equipment and facilities.
All documents and materials stored at Company’s facilities will be subject to
inspection by Company at any time without notice.
2.3    Subcontracting. Contractor will not subcontract or otherwise delegate any
of Contractor’s obligations under this Agreement without Company’s express prior
written consent on a case-by-case basis.
2.4    Access Rules; Procedures; Policies. While on Company’s premises,
Contractor agrees to comply with Company’s then-current access rules and
procedures, including those procedures pertaining to safety, security, and
confidentiality. Contractor agrees and acknowledges that Contractor has no
expectation of privacy with respect to Company’s telecommunications, networking,
or information processing systems (including stored computer files, email
messages, and voice messages) and that Contractor’s activities, including the
sending or receiving of any files or messages, on or using any of those systems
may be monitored, and the contents of such files and messages may be reviewed
and disclosed, at any time without notice. Contractor shall also be required to
acknowledge and abide by Company’s insider trading policy.
2.5    Cedars Employment. The Company hereby acknowledges that Contractor is a
full-time faculty member of Cedars-Sinai Medical Center (“Medical Center”) and
is subject to the Medical Center’s Patent & Invention Policy, which requires
Contractor to assign to the Medical Center any inventions that Contractor may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, within the scope of Contractor’s
employment at the Medical Center (“Medical Center Inventions”). The Company
acknowledges that under the terms of Contractor’s employment at the Medical
Center, all right, title and interest in and to the Medical Center Inventions
vests and shall vest in the Medical Center. Contractor hereby represents that
(a) Contractor’s independent contractor relationship with the Company is
permitted extramural professional activity by the Medical Center, and (b) the
scope of Contractor’s independent contractor relationship with the Company does
not fall within the scope of Contractor’s employment at the Medical Center.
Contractor agrees that in conducting activities for the Company pursuant to this
Agreement, Contractor will not (i) utilize any facilities, personnel or
resources of the Medical Center without first notifying the Company and
obtaining the Company’s prior written consent, and (ii) take any actions to
cause any Confidential Information (as defined in Section 1.1) or Work Product
(as defined in Section 1.5) to fall within the scope of a Medical Center
Invention.
2.6    Competitive Engagements. During the Term (as defined below), Contractor
shall not engage in any business or activity that directly or indirectly
competes with any current or planned business or activity of the Company without
prior written approval from the Company.
3.    INDEPENDENT CONTRACTOR RELATIONSHIP. Contractor’s relation to Company
under this Agreement is that of an independent contractor. Nothing in this
Agreement is intended or should be construed to create a partnership, joint
venture, or employer-employee relationship between Company and Contractor.
Contractor will take no position with respect to or on any tax return or
application for benefits, or in any proceeding directly or indirectly involving
Company, that is inconsistent with Contractor being an independent contractor
(and not an employee) of Company. Contractor is not the agent of Company and is
not authorized, and must not represent to any third party that Contractor is
authorized, to make any commitment or otherwise act on behalf of Company.
Without limiting the generality of the foregoing:
3.1    Benefits and Contributions. Contractor is not entitled to or eligible for
any benefits that Company may make available to its employees, such as group
insurance, profit-sharing, or retirement benefits. Because Contractor is an
independent contractor, Company will not withhold or make payments for social
security, make unemployment insurance or disability insurance contributions, or
obtain workers’ compensation insurance on behalf of Contractor. If,
notwithstanding the foregoing, Contractor is reclassified as an employee of
Company by any federal or state agency as the result of any administrative or
judicial proceeding, Contractor agrees that Contractor will not, as the result
of such reclassification, be entitled to or eligible for, on either a
prospective or a retrospective basis, any employee benefits maintained by
Company.
3.2    Taxes. Contractor is solely responsible for filing all tax returns and
submitting all payments as required by any federal, state, local, or foreign tax
authority arising from the payment of fees to Contractor under this Agreement,
and agrees to do so in a timely manner. If applicable, Company will report the
fees paid to Contractor under this Agreement by filing Form 1099-MISC with the
Internal Revenue Service as required by law.
3.3    Compliance with Law. Contractor will comply with all applicable federal,
state, local, and foreign laws governing self-employed individuals, including
laws requiring the payment of taxes, such as income and employment taxes, and
social security, disability, and other contributions.
4.    COMPENSATION
4.1    Fees. Subject to the terms and conditions of this Agreement, Company will
pay Contractor a monthly fee of $5,000.00 (“Fees”).
4.2    Equity. Any equity interests granted to Contractor during Contractor’s
employment with the Company shall continue to vest during the Term (as defined
below) pursuant to the terms and conditions applicable to such equity interests.
4.3    Expenses. Except for travel and entertainment expenses that are
preapproved by Company in writing, Contractor will be solely responsible for all
expenses incurred by Contractor in connection with performing the Services or
otherwise performing Contractor’s obligations under this Agreement.
4.4    Invoicing. Payment to Contractor of Fees will be due thirty (30) days
following Company’s receipt of the invoice for such Fees. Contractor will submit
invoices to Company on a monthly basis for Services performed in the previous
month.
5.    CONFIDENTIALITY
5.1    Use and Disclosure. During the term of this Agreement and at all times
thereafter, Contractor will (a) hold all Confidential Information in strict
trust and confidence, (b) refrain from using or permitting others to use
Confidential Information in any manner or for any purpose not expressly
permitted or required by this Agreement, and (c) refrain from disclosing or
permitting others to disclose any Confidential Information to any third party
without obtaining Company’s express prior written consent on a case-by-case
basis.
5.2    Exceptions. Contractor’s obligations under Sections 5.1 will terminate
with respect to any particular information that Contractor can prove, by clear
and convincing evidence, (a) Contractor lawfully knew prior to Company’s first
disclosure to Contractor, (b) a third party rightfully disclosed to Contractor
free of any confidentiality duties or obligations, or (c) is, or through no
fault of Contractor has become, generally available to the public. Additionally,
Contractor will be permitted to disclose Confidential Information to the extent
that such disclosure is expressly approved in writing by Company, or is required
by law or court order, provided that Contractor immediately notifies Company in
writing of such required disclosure and cooperates with Company, at Company’s
reasonable request and expense, in any lawful action to contest or limit the
scope of such required disclosure.
5.3    Return. Upon Company’s request and upon any termination or expiration of
this Agreement, Contractor will promptly (a) return to Company or, if so
directed by Company, destroy all tangible embodiments of the Confidential
Information (in every form and medium), (b) permanently erase all electronic
files containing or summarizing any Confidential Information, and (c) certify to
Company in writing that Contractor has fully complied with the foregoing
obligations.
6.    NO CONFLICTS. Contractor will refrain from any activity, and will not
enter into any agreement or make any commitment that is inconsistent or
incompatible with Contractor’s obligations under this Agreement, including
Contractor’s ability to perform the Services. Contractor represents and warrants
that, subject to Section 2.5, Contractor is not subject to any contract or duty
that would be breached by Contractor’s entering into or performing Contractor’s
obligations under this Agreement or that is otherwise inconsistent with this
Agreement. Contractor will not disclose to Company, will not bring into
Company’s facilities, and will not induce Company to use any confidential or
proprietary information of any third party.
7.    WORK PRODUCT
7.1    Disclosure of Work Product. Contractor will deliver all Work Product to
Company.
7.2    Background and Third-Party Technology. Intellectual Property developed,
acquired, or otherwise obtained by Contractor prior to this Agreement or
licensed or obtained by Contractor from third parties may not be used by
Contractor in the performance of Services unless such Intellectual Property has
been specifically identified and described by Contractor to Company.
7.3    Ownership and Assignment of Work Product. Contractor agrees that all Work
Product will be the sole and exclusive property of Company. Contractor hereby
irrevocably and unconditionally assigns to Company all right, title, and
interest worldwide in and to the Work Product and all Intellectual Property
Rights thereto. Contractor understands and agrees that Contractor has no right
to use the Work Product except as necessary to perform the Services for Company.
7.4    Assignment and Waiver of Other Rights. If any Intellectual Property
Rights, including moral rights, in the Work Product, cannot (as a matter of law)
be assigned by Contractor to Company as provided in Section 7.3, then (a)
Contractor unconditionally and irrevocably waives the enforcement of such rights
and all claims and causes of action of any kind against Company with respect to
such rights, and (b) to the extent Contractor cannot (as a matter of law) make
such waiver, Contractor unconditionally grants to Company an exclusive,
perpetual, irrevocable, worldwide, fully-paid license, with the right to
sublicense through multiple levels of sublicensees, under any and all such
rights (i) to reproduce, create derivative works of, distribute, publicly
perform, publicly display, digitally transmit, and otherwise use the Work
Product in any medium or format, whether now known or hereafter discovered, (ii)
to use, make, have made, sell, offer to sell, import, and otherwise exploit any
product or service based on, embodying, incorporating, or derived from the Work
Product, and (iii) to exercise any and all other present or future rights in the
Work Product.
8.    FURTHER ASSURANCES
8.1    Cooperation and Assistance. Contractor will, at Company’s request,
(a) cooperate with and assist Company, both during and after the term of this
Agreement, in perfecting, maintaining, protecting, and enforcing Company’s
rights in the Work Product, and (b) execute and deliver to Company any documents
deemed necessary or appropriate by Company in its discretion to perfect,
maintain, protect, or enforce Company’s rights in the Work Product or otherwise
carry out the purpose of this Agreement. Company will reimburse Contractor for
any reasonable out-of-pocket expenses actually incurred by Contractor in
fulfilling Contractor’s obligations under Section 8.1.
8.2    Power of Attorney. Contractor hereby irrevocably designates and appoints
Company and its duly authorized officers and agents as Contractor’s agent and
attorney-in-fact to act for and in Contractor’s behalf to execute, deliver and
file any and all documents with the same legal force and effect as if executed
by Contractor, if Company is unable for any reason to secure Contractor’s
signature on any document needed in connection with the actions described in
Section 8.1. Contractor acknowledges that this appointment is coupled with an
interest.
9.    CONTRACTOR REPRESENTATIONS AND WARRANTIES
9.1    General. Contractor represents, warrants, and covenants that:
(a)
Contractor will not, in the course of performing the Services, infringe or
misappropriate, and neither the Work Product nor any element thereof will
infringe or misappropriate, any Intellectual Property Right of any other person;

(b)
neither the Work Product nor any element thereof will be subject to any
restriction, mortgage, lien, claim, pledge, security interest, or encumbrance
when delivered by Contractor to Company;

(c)
Contractor will not grant, directly or indirectly, any right or interest in the
Work Product to any other person;

(d)
Contractor has full right, power, and authority to enter into and perform this
Agreement without the consent of any third party, including the right to grant
all licenses granted by Contractor in this Agreement;

(e)
Contractor will maintain high standards of professionalism, and will comply with
all laws, regulations, and ordinances applicable to Contractor’s performance of
the Services and Contractor’s other obligations under this Agreement, including
export control laws, and has obtained (or before performing the Services will
obtain) all governmental permits and licenses required for Contractor to perform
the Services and Contractor’s other obligations under this Agreement; and

(f)
Should Company permit Contractor to use any of Company’s equipment, or
facilities during the term of this Agreement, such permission will be gratuitous
and Contractor (i) will take all necessary or reasonable precautions to prevent
injury to any person (including Company employees) or damage to any property
(including Company property) during the term of this Agreement, (ii) will
perform all services during Company’s normal business hours, unless Company
otherwise specifically requests, and (iii) will comply with Company’s
then-current access policies and procedures, including those pertaining to
safety, security, anti-harassment, and confidentiality.

10.    INDEMNIFICATION. Contractor will indemnify and hold harmless Company and
its affiliates, employees, and agents from and against any and all liabilities,
losses, damages, costs, and other expenses (including attorneys’ and expert
witnesses’ costs and fees) arising from or relating to any breach of any
representation, warranty, covenant, or obligation of Contractor in this
Agreement or any intentional misconduct or negligence by Contractor in
performing the Services. In the event of any third-party claim, demand, suit, or
action (a “Claim”) for which Company (or any of its affiliates, employees, or
agents) is or may be entitled to indemnification hereunder, Company may, at its
option, require Contractor to defend such Claim at Contractor’s sole expense.
Contractor may not agree to settle any such Claim without Company’s express
prior written consent.
11.    NONSOLICITATION. During the term of this Agreement and for twelve (12)
months thereafter, Contractor will not directly or indirectly solicit, induce,
or attempt to induce any employee or independent contractor to terminate or
breach any employment, contractual, or other relationship with Company.
12.    LIMITATION OF LIABILITY. IN NO EVENT WILL COMPANY BE LIABLE FOR ANY
CONSEQUENTIAL, INDIRECT, EXEMPLARY, SPECIAL, OR INCIDENTAL DAMAGES ARISING FROM
OR RELATING TO THIS AGREEMENT. COMPANY’S TOTAL CUMULATIVE LIABILITY IN
CONNECTION WITH THIS AGREEMENT, WHETHER IN CONTRACT OR TORT OR OTHERWISE, WILL
NOT EXCEED THE AGGREGATE AMOUNT OF FEES OWED BY COMPANY TO CONTRACTOR FOR
SERVICES PERFORMED UNDER THIS AGREEMENT.
13.    TERM; TERMINATION
13.1    Term. Subject to the termination provision set forth in Section 13.2,
the term of this Agreement (the “Term”) shall be from the Effective Date through
July 31, 2016.
13.2    Termination. Either Party may terminate this Agreement at any time with
or without cause for convenience, effective upon thirty (30) days notice to the
other Party. In addition, either Party may terminate this Agreement immediately
upon written notice to the other Party upon a material breach of this Agreement.
13.3    Survival. Sections 1 (Definitions), 3 (Independent Contractor
Relationship), 5 (Confidentiality), 7 (Work Product), 8 (Further Assurances), 9
(Contractor Representations and Warranties), 10 (Indemnification), 11
(Nonsolicitation) (to the extent provided therein), 12 (Limitation of
Liability), and 14 (General Provisions) will survive any termination or
expiration of this Agreement. Termination or expiration of this Agreement will
not affect either Party’s liability for any breach of this Agreement such Party
may have committed before such expiration or termination.
14.    GENERAL PROVISIONS
14.1    Governing Law. This Agreement is governed by the laws of the State of
California without reference to any conflict of laws principles that would
require the application of the laws of any other jurisdiction.
14.2    Severability. If any provision of this Agreement is, for any reason,
held to be invalid or unenforceable, the other provisions of this Agreement will
be unimpaired and the invalid or unenforceable provision will be deemed modified
so that it is valid and enforceable to the maximum extent permitted by law.
14.3    No Assignment. This Agreement and Contractor’s rights and obligations
under this Agreement may not be assigned, delegated, or otherwise transferred,
in whole or in part, by operation of law or otherwise, by Contractor without
Company’s express prior written consent. Any attempted assignment, delegation,
or transfer in violation of the foregoing will be null and void. Company may
assign this Agreement, or any of its rights under this Agreement to any third
party with or without Contractor’s consent.
14.4    Notices. Each Party must deliver all notices, consents, and approvals
required or permitted under this Agreement in writing to the other Party at the
address listed on the signature page by courier, by certified or registered mail
(postage prepaid and return receipt requested), or by a nationally-recognized
overnight carrier. Notice will be effective upon receipt or refusal of delivery.
Each Party may change such Party’s address for receipt of notice by giving
notice of such change to the other Party.
14.5    Remedies. Company’s remedies for any breach of this Agreement by
Contractor will include damages, injunctive relief, specific performance, and
restitution. Contractor acknowledges that any breach of this Agreement by
Contractor would cause irreparable injury to Company for which monetary damages
would not be an adequate remedy and, therefore, Company will be entitled to
injunctive relief (including specific performance). The rights and remedies
provided to each Party in this Agreement are cumulative and in addition to any
other rights and remedies available to such Party at law or in equity.
14.6    Waiver. All waivers must be in writing and signed by the Party to be
charged. Any waiver or failure to enforce any provision of this Agreement on one
occasion will not be deemed a waiver of any other provision or of such provision
on any other occasion.
14.7    Entire Agreement; Amendments. This Agreement is the final, complete, and
exclusive agreement of the Parties with respect to the subject matter hereof and
supersedes and merges all prior or contemporaneous communications and
understandings between the Parties (including but not limited to the Independent
Contractor Services Agreement). No modification of or amendment to this
Agreement will be effective unless in writing and signed by the Party to be
charged.


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
COMPANY
Signed: /s/ Andrew Gengos   
Name: Andrew Gengos   
Title: President & CEO   
Address: 23622 Calabasas Road,    
Suite 300, Calabasas CA 91302
CONTRACTOR
Signed: /s/ John S. Yu   
Name: John S. Yu   
Title: Contractor   
Address: 269 Ashdale Pl.    
Los Angeles, CA 90049




EXHIBIT A
DESCRIPTION OF SERVICES
This Exhibit A is incorporated into the Amended and Restated Independent
Contractor Services Agreement dated February 1, 2016, by and between
ImmunoCellular Therapeutics, Ltd. and John Yu (the “Agreement”) and describes
Services to be performed by Contractor pursuant to the Agreement.


Scope of Services:
a.
Support the execution of the ICT-107 phase 3 trial

b.
Support the evaluation and acquisition of outside technology



1
 
 

